Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

	Applicant’s amendments and response filed 11/03/2022 have been received and entered into the case. 

Status of the Claims

Claims 5-10 are currently pending.
Claims 5, 7, 9 and 10 are amended.
Claims 1-4 are cancelled.
Claims 5-10 have been considered on the merits. 

Priority
Acknowledgement is made of the receipt of a certified copy of the 202110656914.3 application filed in China on June 11, 2021. However, applicant has not filed a certified English translation. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The specification objections are withdrawn due to amendment. 

Claim Objections

The claim objections are withdrawn due to amendment. New claim objections have been added due to amendment.

The disclosure is objected to because of the following informalities:  use of acronyms in claims.  
Claims 5 and 6 are objected to because the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. hematopoietic progenitor cells (HPC) and human pluripotent stem cell (hPSC)).

	
Appropriate correction is appreciated.


Claim Rejections - 35 USC § 112

Claim 9 was rejected under 35 USC § 112(b), or second paragraph (pre-AIA ) for containing a trademark (TrypLE) and was not amended entirely to overcome the rejection. Therefore, the claim rejection under 35 USC § 112(b), or second paragraph (pre-AIA ) of claim 9 is maintained. 

All other claim rejections under 35 USC § 112(b), or second paragraph (pre-AIA ) are withdrawn due to amendment and cancelled claims.

Claim 9 contains the trademarks/trade names TrypLE™ on line 5.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name TrypLE™ is used to identify/describe an enzymatic reagent for cell dissociation and, accordingly, the identification/description is indefinite. 

Appropriate correction is required. 


Claim Rejections - 35 USC § 101

The claim rejections under 35 USC § 101 are withdrawn due to cancelled claims. 


Claim Rejections - 35 USC § 103

The previous claim rejections under 35 USC § 103 are withdrawn. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Slukvin et al. (US 2018/0142207 A1) in view of Li et al. (Stem Cell Research & Therapy, 2020), as evidenced by Goers et al. (Journal of the Royal Society Interface, 2014).

With respect to the second recited step of claim 5, Slukvin teaches methods for enhancing arterial hemogenic endothelium (HE) cell differentiation from human pluripotent stem cells (hPSCs) in vitro and enhancing definitive hematopoiesis by overexpressing ETS family transcription factor (e.g. ETS1) at the mesodermal cell population stage [0005]. Slukvin teaches that overexpressing ETS1 expands DDL4-expressing arterial endothelial cells and promotes definitive hematoendothelial program through upregulation of NOTCH signaling at the mesodermal stage [0005, 0037]. Slukvin also teaches that production of lymphoid cells and hematopoietic stem cells (HSCs) is mostly restricted to arterial vasculature and that boosting arterial programming by ETS1 was associated with upregulation of NOTCH ligand DLL4 and other genes associated with arterial specification on endothelial cells [0004, 0034, 0067]. In an example, Slukvin teaches that coculturing arterial HE DLL4+ cells with stromal cells expressing NOTCH ligand DLL4 in T cell differentiation medium to differentiate the arterial HE cells into T-cells results in cells undergoing endothelial-to-hematopoietic transition to produce blood cells [0068, 0088]. Slukvin further teaches that generated T-cells were functionally active and proliferated upon stimulation with PMA and IL-2 [0172]. Slukvin does not teach using specifically arterial endothelial cells to enhance functional T cell generation. 

With respect to the first recited step of claim 5, Li teaches coculturing hematopoietic stem and progenitor cells (HSPCs) with engineered human umbilical arterial endothelial cells (HuAECs) to support ex vivo expansion of HSPCs (abstract). Li teaches that expanding CD34+ (hematopoietic stem and progenitor cells) human cord blood (hCB) cells by coculturing with umbilical arterial endothelial cells resulted in generation of more total nucleated cells in comparison with coculture with human umbilical vein endothelial cells or cytokines alone (abstract; pg. 6 left column, lines 7-11; right column, first paragraph; Fig. 3 A-C). Li teaches that human umbilical arterial endothelial cells (HuAECs) expressed several arterial genes, including DLL4 (pg. 4, right column, third paragraph) and that HuAECs could be supporting ex vivo HSPC expansion through NOTCH signaling activation (page 8, right column, first paragraph). Li further teaches that HuAECs could act as a vascular niche to ex vivo expand HSPCs by providing prohematopoietic signals (pg. 8, right column, second paragraph), specifically by sending NOTCH-activating signals from DLL4high cells (HuAECs) to DLL4low/- cells within hemogenic endothelium (HE), sparking off endothelial-to-hematopoietic transition (pg. 12, right column, second paragraph; pg. 11, left column, first paragraph). 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the claimed invention to combine the teachings of Slukvin and Li to use arterial endothelial cells to enhance functional T cell generation by promoting generation of hematopoietic progenitor cells with T-lineage bias, since Slukvin teaches that differentiation of hemogenic endothelial cells to lymphoid cells (T cells) could be achieved through NOTCH signaling activation at the mesodermal stage and Li teaches that coculturing HuAECs with HSPCs results in expansion of HSPCs by sending NOTCH-activating DLL4 ligands to hemogenic endothelium. Furthermore, one of ordinary skill in the art would have been motivated to modify the method of Slukvin to include the step of inducing HPC generation by coculturing arterial endothelial cells with hemogenic endothelial cells, since this was a known method of expanding HPCs, as taught by Li, and would have done so with a reasonable expectation of success. 

Neither Li nor Slukvin teach the limitation “wherein arterial endothelial cells are co-cultured with hemogenic endothelial cells at a ratio of 1:2” of claim 5. However, one of ordinary skill in the art would recognize that the ratio of co-cultured cells is a result effective variable and that the ratio of arterial endothelial cells to hemogenic endothelial cells would be a matter of routine optimization as evidenced by Goers. Goers reviews experimental and theoretical co-culture set-ups to determine what is needed for co-cultures to fulfil their potential (abstract). Goers teaches that the population ratios in co-cultures have to be optimized often to obtain a stable culture (pg. 6, right col., par. 2). Goes further teaches that in mammalian cell co-cultures, the population ratio is commonly set to a value resembling the natural situation and that for synthetic interactions, various ratios would need to be tested to find an optimal one ((pg. 6, right col., par. 2).

Accordingly, one of ordinary skill in the art would have tested different co-culture ratios to determine an optimal one that satisfies the experimental requirements or which renders the expected results. Cell concentrations and co-culture ratios are commonly optimized in the art, as evidenced by Goers, and is, therefore, not sufficient basis for patentability. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Slukvin et al. (US 2018/0142207 A1) in view of Li et al. (Stem Cell Research & Therapy, 2020) as evidenced by Goers et al. (Journal of the Royal Society Interface, 2014) as applied to claim 5 above, in further view of Feng et al. (WO 2020/086889 A1).

The teachings of Slukvin, Li and Goers can be found in the above rejection. 

Neither Slukvin nor Li or Goers teach using autologous arterial endothelial cells as recited in claim 6. However, Feng teaches methods to generate hematopoietic lineage cells in vitro from pluripotent stem cells (PSCs) (pg. 2, lines 21-23). Feng teaches inducing differentiation of PSCs to hemogenic endothelial (HE) cells, and further differentiating the suspension of HPCs into desired cells, including but not limited to lymphocytes such as T lymphocytes (pg. 2 lines 25-37; pg. 3 lines 1-4). Feng teaches that PSCs can be induced PSCs produced from cells that are not substantially immunogenic in an intended recipient, e.g., produced from autologous cells (pg. 18, lines 29-36). Feng teaches using PSCs that can be embryonic stem cells or induced PSCs, preferably from human (pg. 3, lines 34-35).  Although, Li does not teach using human pluripotent stem cells (hPSCs) to generate autologous arterial endothelial cells, Li teaches obtaining arterial and vein endothelial cells by isolation from human umbilical cords (pg. 2, right column, first paragraph) and utilizing human umbilical arterial endothelial cells and human vein endothelial cells from the same donor but to be paired for independent experiments with primary endothelial cells from different donors (pg. 11, left column, second paragraph). In additional support, Slukvin teaches using human embryonic stem cell-derived endothelial cells [0014]. 

Accordingly, at the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use autologous arterial endothelial cells to generate hematopoietic progenitor cells (HPCs) with T-lineage bias for the benefit of reducing the probability of immune rejection in the recipient, as taught by Feng, since the purpose of producing HPCs and HPC-derived T cells is to be applied as treatment or therapy for blood disorders and other clinical applications, as taught by Li, Slukvin and Feng. For the same reason as discussed above, it would have been obvious for a skilled artisan to use pluripotent stem cells obtained from humans instead of any other source of pluripotent stem cells to generate autologous arterial endothelial cells without a high risk of eliciting a negative immunogenic response to the treatment. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in using autologous arterial endothelial cells in the method taught by the combined teachings of Slukvin and Li, since Feng teaches differentiation of autologous PSCs and that using such a source reduces immune rejection of the cells in the recipients. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Slukvin et al. (US 2018/0142207 A1) in view of Li et al. (Stem Cell Research & Therapy, 2020) as evidenced by Goers et al. (Journal of the Royal Society Interface, 2014) as applied to claims 5 and 6, and in further view of Shen et al. (Cellular Physiology, 2019) and Montel-Hagen et al. (Cell Stem Cell, 2019).

The teachings of Slukvin, Li and Goers can be found in the above rejection.
With respect to claim 7, Li teaches coculturing CD34+ cells in StemSpan™ medium (a serum-free defined expansion medium) supplemented with 50ng/mL of recombinant human stem cell factor (rhSCF), 50ng/mL recombinant human thrombopoietin (rhTPO), and 50ng/mL recombinant human FMS-like tyrosine kinase 3 ligand (rhFlt-3L) with human umbilical arterial endothelial cells, human umbilical vein endothelial cells or without feeder cells (pg. 3, right column, second paragraph).  Li teaches incubating endothelial cells obtained from umbilical arteries and veins at 37°C under 5% CO2 (pg. 2, right column, first paragraph), indicating the preferred or optimal conditions to culture endothelial cells and hypoxic conditions.  Neither Li nor Slukvin teach adding 5ng/mL of rhTPO or adding interleukin 3 (IL-3), vascular endothelial growth factor (VEGF), SB-431542 or fibroblast growth factor (BFGF/FGF2). Neither Li nor Slukvin teach coculturing arterial endothelial cells with hemogenic endothelial cells at a ratio of 1:2, nor teaches changing the medium every 2-3 days until day 7 or any details about how often the medium was changed. 
With respect to claim 7, Montel-Hagen et al. teaches a pluripotent stem cell-artificial thymic organoid (ATO) system for generating functional T cells from human embryonic stem cells (hESCs) and induced pluripotent stem cell (iPSC)-derived human embryonic mesodermal progenitor cells (hEMPs) (pg. 378, left column, paragraph 2). Montel-Hagen teaches that the ATO system was modified for PSC differentiation following a three-phase protocol: mesoderm induction, hematopoietic induction, and T cell differentiation (pg. 378, left column, third paragraph; Fig. 1A). Montel-Hagen teaches that during the second phase (hematopoietic induction), hEMPs were aggregated into organoids with mouse bone marrow stromal cells expressing DLL4, and that these organoids were then cultured in the presence of a TGFβ-inhibitor (SB-431542), 5 ng/mL rhTPO, 5 ng/mL rhFLT3L, and 50 ng/mL rhSCF (pg. 378, right column, paragraph 1; p. 389.e5, second paragraph). Montel-Hagen further teaches changing medium every 2-3 days for 1 week (p. 389.e5, second paragraph). Montel-Hagen does not teach adding interleukin 3 (IL-3), vascular endothelial growth factor (VEGF), fibroblast growth factor (BFGF/FGF2) or adding 50 ng/mL of FLT3L. 
Shen teaches the roles of Wnt, activin, and bone morphogenetic protein (BMP) signaling pathways in generating hematopoietic-fated primitive streak (PS) from hPSCs (see abstract). In doing so, Shen teaches methods of culturing and differentiating hPSCs into hematopoietic cells as a serum-free and stroma-free monolayer culture in chemically defined medium (pg. 16137, right column, third paragraph; 16138, left column, first paragraph). Shen teaches a method of differentiating hPSCs into hematopoietic cells that is similar to the method recited in instant claim 7. Shen teaches differentiating hPSCs towards PS and subsequent differentiation of mesoderm and hematopoietic progenitors by adding growth factors and supplements under specific conditions (pg. 16137, right column, fourth paragraph). Shen teaches further differentiating hematopoietic cells in STEMdiff™ APEL™2 Medium (animal component-free medium for differentiation of human embryonic stem cells and induced pluripotent stem cells) supplemented with 50 ng/mL SCF, 50 ng/ml FLT3L, 50 ng/ml TPO, 10 ng/ml IL‐3, 10 ng/ml VEGF, 10 ng/ml FGF2 (bFGF), and 10 ng/ml IL‐6 in 1%-5% hypoxic condition (pg. 16138, left column, first paragraph). Shen teaches changing the medium at the different stages of differentiation of hPSCs from day 0 to day 6, every two days (pg. 16137, right column, fourth paragraph; pg. 16138, left column, first paragraph). Shen does not explicitly teach adding 10 µM SB-43142 when describing the supplements added; however, Shen teaches adding SB-431542 to cells differentiated under the condition of the factors disclosed above when studying the effect of small molecular inhibitors against activin, Wnt, or BMP signaling pathway (pg. 16142, left column, first paragraph). Shen does not teach maintaining cultures at 37°C or adding specifically 5 ng/mL TPO. 
Accordingly, at the effective time of filing the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, Montel-Hagen, and Shen with the purpose of optimizing and further studying methods for differentiation of hPSCs known in the art. The supplements and growth factors added to the differentiation medium recited in instant claim 7 are commonly used to perform the same or similar processes, as evidenced by Li, Montel-Hagen, and Shen, whereby a skilled artisan would have had a reasonable expectation of success in combining them for differentiation of mesoderm-derived cells. Neither Li nor Shen teach the limitation of adding 5ng/mL thrombopoietin (TPO) recited in claim 7. However, Montel-Hagen teaches adding 5ng/mL TPO. Furthermore, the instantly recited values of growth factors and supplements would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine all operable and optimal concentrations of SCF, FLT3L, TPO, IL-3, VEGF, bFGF and SB-431542 present during differentiation of hPSC-derived cells because the concentrations of supplements and growth factors added to differentiation and expansion media are art-recognized, result-effective variables, which would have been optimized in the art to provide the desired level of protection. Similarly, it would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal ratios of culture or coculture of cells because the optimal ratio for culturing or coculturing cells is an art-recognized, result-effective variable known to affect the differentiation, survival and proliferation of cells in culture, which would have been optimized in the art to provide the desired level of stability.
Therefore, claim 7 is rendered obvious by Li, Montel-Hagen and Shen and are rejected under 35 U.S.C. 103.  The invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

With respect to claim 9, Li teaches coculturing hematopoietic stem and progenitor cells (HSPCs) with engineered human umbilical arterial endothelial cells (HuAECs) to support ex vivo expansion of HSPCs (see abstract). Li teaches obtaining arterial and vein endothelial cells for coculturing with HSPCs by isolation from human umbilical cords (pg. 2, right column, first paragraph). Li does not teach differentiating hPSCs into arterial endothelial cells or hemogenic endothelial cells, therefore, Li does not disclose a method directed to differentiating cells into mesoderm and/or hematoendothelial cells. 

Shen teaches generating single-cell suspensions of hPSCs by digesting the hPSC cultures with TrypLE™ and plating single cells at a density of 6 x 103 cells/well onto vitronectin-coated 12-well plates (pg. 16137, right column, fourth paragraph). Shen teaches using STEMdiff™ APEL™ Medium supplemented with 3 μM CHIR99021, 2 ng/ml activin A, 10 ng/ml BMP4, and 10 μM Y‐27632 at day 0 (pg. 16137, right column, fourth paragraph). Shen teaches changing the medium at day 2 to STEMdiff™ APEL™ Medium supplemented with 10 ng/ml VEGF, adding 10 ng/ml FGF2 on day 3, and changing the medium again to the same combination at day 4 (pg. 16138, left column, first paragraph).

Differentiation performed with the method of Shen was conducted in a 1%-5% hypoxic condition from day 0 to 6 (pg. 16138, left column, first paragraph). Shen further teaches forming single-cell suspensions by treating the cells with TrypLE™ to isolate mesodermal progenitor cells and hematopoietic progenitor cells by flow cytometry (pg. 16138, left column, second paragraph). Shen does not teach coating culture plates with vitronectin for 1 hour, that the differentiation process was conducted at 37°C or isolating specifically arterial endothelial cells and arterialized hemogenic endothelial cells. However, it would have been obvious for a person of ordinary skill in the art to combine the method of Shen with the teachings of Li to optimize a differentiation and expansion method specifically for coculturing hematopoietic progenitor cells supported by mesodermal progenitor-derived cells (arterial endothelial cells) because methods directed to differentiating and expanding PSCs into hematopoietic cells, as well as using support or feeder cells to enhance differentiation of PSCs or HSCs have been previously described, as evidenced by Li and Shen. While Shen does not teach isolating arterial endothelial cells or hemogenic endothelial cells specifically, Shen teaches isolating mesoderm-derived cells, which would inherently include arterial endothelial cells or hemogenic endothelial cells. Furthermore, Li also teaches isolating and analyzing arterial endothelial cells with flow cytometry. 

In addition, while neither Shen nor Li teach a density for plating cells in culture recited in instant claim 9, the instantly recited values would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal densities of cells because cell density is an art-recognized, result-effective variable, which would have been optimized in the art to provide the desired level of stability. 

With respect to claim 10, Shen teaches that differentiation of hPSCs was conducted in a 1%-5% hypoxic condition from day 0 to 6 (pg. 16138, left column, first paragraph). Li teaches incubating endothelial cells obtained from umbilical arteries and veins at 37°C under 5% CO2 (pg. 2, right column, first paragraph). Therefore, it would have been obvious to perform differentiation of hPSCs under hypoxic conditions (1%-5%) because it was known in the art, at the time the claimed invention was made, that hypoxic conditions could positively affect differentiation and proliferation of PSCs, as evidenced by the teachings of Li and Shen. 

Therefore, claims 9 and 10 are rendered obvious by Li as evidenced by Shen and are rejected under 35 U.S.C. 103.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Slukvin et al. (US 2018/0142207 A1) in view of Li et al. (Stem Cell Research & Therapy, 2020) as evidenced by Goers et al. (Journal of the Royal Society Interface, 2014) as applied to claims 5-7, 9 and 10, in further view of Shen et al. (Cellular Physiology, 2019), and Montel-Hagen et al. (Cell Stem Cell, 2019), as applied to claims 7, 9, and 10, and Pimton et al. (Cell Adhesion & Migration, 2011).

The teachings of Slukvin, Li, Shen and Montel-Hagen can be found in the previous rejections above. 

With respect to claim 8, Li teaches seeding human umbilical arterial endothelial cells into vitronectin-coated well plates (pg. 3, right column, first paragraph). In addition, Shen teaches plating hPSCs onto vitronectin-coated well plates (pg. 16137, right column, fourth paragraph). Neither Slukvin, Li or Shen teach coating culture plates with 0.1 mg/mL Fibronectin, or coating the culture plate with Fibronectin for 30 seconds before coculturing. Pimton teaches studying cell-extracellular matrix (ECM) adhesion mediated by integrin receptors expressed on the cell surface of undifferentiated murine ES cells (see abstract). Pimton teaches that undifferentiated murine ES cells show a higher binding to fibronectin compared to collagens and that fibronectin-mediated adhesion of ES cells to specific ECM molecules are linked to early stages of mouse ESCs commitment to meso-endodermal differentiation. Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to coat culture plates with fibronectin before co-culturing because fibronectin is an extracellular matrix component known to enhance cell adhesion and spreading, similar in function to vitronectin as taught by Pimton, Shen and Li use vitronectin to coat culture plates before plating cells; vitronectin is another component of the extracellular matrix that is also used for culturing cells with the purpose of promoting adhesion and spreading, as taught by Li and Shen. Moreover, Pimton teaches that fibronectin induces α5β1 integrin upregulation in ESCs and this increases adhesion to α5 ligands, such as fibronectin (pg. 77, right column, first paragraph; pg. 79, left column, third paragraph). Pimton further teaches that α5β1 integrin and its ligand fibronectin are critical for vascular development (pg. 79, left column, third paragraph), thus culturing cells on fibronectin would enhance spreading and adhesion. Consequently, a person of ordinary skill in the art would have had a reasonable expectation of success in coating culture plates with fibronectin before culturing cells because there is evidence that components of ECM, such as fibronectin, vitronectin, and collagen, enhance cell adhesion and spreading, as taught by Li, Shen and Pimton. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments

Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive.

With respect to the rejections under 35 U.S.C. § 103, Applicant argues that co-culturing of HE with VE, Mes, and AE could result in enhanced EHT, and that HE alone cannot (Remarks pg. 12 par. 2) and that among VE, Mes, and AE, AE provides the best effect of prompting EHT for HE (Remarks pg. 12, par. 3). In response to applicant’s arguments, the combination of prior art references teaches the claimed invention. 

Applicant argues that Slukvin fails to teach co-culturing arterial endothelial cells to enhance functional T cell generation or co-culturing of HE with either AE, or Ve or Mes (pg. 12 par. 5, pg. 13 par. 1). Similarly, Applicant argues that Li does not teach or suggest using a specific ratio to co-culture AE and HE to enhance “frequency” and “total numbers” of HPCs, and further argues that neither Feng, Shen, Montel-Hagen, or Pimton teach or suggest the features recited in amended claim 5 (Remarks pg. 11 par. 6; pg. 12 par. 4). The Applicant’s arguments are drawn to the cited references failing to teach the new limitations. However, the new limitations are addressed in the new rejection. Goers was included in the new rejection as an evidentiary reference to support the Examiner’s argument with respect to the new limitations. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Slukvin is being relied upon for the teachings of coculturing arterial HE DLL4+ cells with stromal cells expressing NOTCH ligand DLL4 in T cell differentiation medium to differentiate the arterial HE cells into T-cells [0068, 0088] and Li is being relied upon for the teaching where human umbilical arterial endothelial cells send NOTCH-activating signals from DLL4high cells (HuAECs) to DLL4low/- cells within hemogenic endothelium (HE), sparking off endothelial-to-hematopoietic transition (pg. 12, right column, second paragraph; pg. 11, left column, first paragraph). 

Applicant’s arguments are drawn to the prior art references not teaching or suggesting the new limitation of amended claim 5 (Remarks pg. 13, par. 4).  However, this argument was not found to be persuasive as explained above and as addressed in the new rejections. 


Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 1632                                                                                                                                                                                                        
/EMILY A CORDAS/Primary Examiner, Art Unit 1632